Citation Nr: 1103391	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-30 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to 
include as secondary to service-connected type II diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 
1969 and from January 1970 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In November 2010, the Veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims file.  
At the hearing, the Veteran submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2010).


FINDING OF FACT

Competent medical evidence shows that the Veteran's erectile 
dysfunction is directly related to his service-connected type II 
diabetes mellitus.


CONCLUSION OF LAW

Erectile dysfunction is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for 
service connection for erectile dysfunction on a secondary basis, 
the Board finds that no discussion of VCAA compliance is 
necessary at this time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability 
which is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is shown.  
38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The determination as to whether the requirements for entitlement 
to service connection have been met is based on an analysis of 
all of the evidence of record and the evaluation of its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a) (2010).  When there is an approximate balance of 
positive and negative evidence regarding a material issue, the 
benefit of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2010).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection for 
erectile dysfunction.  Specifically, he contends that such 
disability is related to his service-connected type II diabetes 
mellitus, which has been rated as 20 percent disabling since 
March 10, 2002.

VA treatment records dating from July 2004 through October 2009 
document the Veteran's treatment with medication for "impotence 
of organic origin."

The Veteran underwent a VA genitourinary examination in June 
2006.  On that occasion, he reported that his erectile 
dysfunction had started about the same time as being diagnosed 
with diabetes or soon thereafter, and came on fairly rapidly.  
The examiner diagnosed the Veteran with partial erectile 
dysfunction, and noted that the Veteran had multiple risk factors 
for erectile dysfunction (including age, medication, 
hypertension, dyslipidemia, diabetes mellitus, and posttraumatic 
stress disorder).  The examiner went on to state that, at 61, the 
most likely cause of erectile dysfunction is age-related 
dysfunction.  No rationale was provided.

In a July 2008 VA treatment record, it was noted that the Veteran 
had been unable to get erections for five years.

In a November 2010 statement, a VA physician noted that the 
Veteran was diagnosed with diabetes mellitus in 2000, and began 
to have difficulty with maintaining erections in 2003 for which 
he sought treatment (and has continued to require medication for 
treatment of both his diabetes and erectile dysfunction).  The 
physician went on to state that diabetes mellitus damages the 
vascular system resulting in atherosclerotic narrowing of 
arteries throughout the body, especially in the arteries 
supplying the penis.  The physician concluded that, as the 
narrowing of these arteries is the primary cause of erectile 
dysfunction, the Veteran's erectile dysfunction is as likely as 
not caused by, or secondary to, his service-connected diabetes 
mellitus.

Given the evidence outlined above, the Board assigns greater 
weight to the November 2010 medical opinion as the opinion 
included a detailed rationale for the conclusion.  Accordingly, 
and after resolving all doubt in the Veteran's favor, the Board 
finds that the evidence supports the Veteran's claim for service 
connection for erectile dysfunction, as secondary to his service-
connected type II diabetes mellitus.  Thus, service connection 
for erectile dysfunction is warranted on a secondary basis.  See 
38 C.F.R. § 3.310 (2010).


ORDER

Entitlement to service connection for erectile dysfunction, as 
secondary to service-connected type II diabetes mellitus, is 
granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


